                                                                         ISTRIC
                                                                    TES D      TC
 1 Dirk O. Julander, Bar No. 132313                               TA




                                                                                                   O
                                                             S
     doj@jbblaw.com




                                                                                                    U
                                                            ED




                                                                                                     RT
 2 Catherine A. Close, Bar No. 198549                                                      D
                                                                                RDERE




                                                        UNIT
     cac@jbblaw.com                                                       OO
                                                                  IT IS S
 3 JULANDER, BROWN & BOLLARD




                                                                                                           R NIA
   9110 Irvine Center Drive
                                                                                                o ge r s
 4 Irvine, California 92618                                                          nzalez R




                                                        NO
                                                                           onne Go
                                                                  Judge Yv




                                                                                                           FO
   Telephone: (949) 477-2100




                                                         RT
 5 Facsimile: (949) 477-6355
                                                                           10/4/2019




                                                                                                      LI
                                                                 ER




                                                            H




                                                                                                   A
                                                                      N                              C
 6 Attorneys for Plaintiff AFFINITAS MEDIOS de                                          F
                                                                          D IS T IC T O
   PAGOS S.A.P.I. de C.V.                                                       R
 7

 8                             UNITED STATES DISTRICT COURT

 9              NORTHERN DISTRICT OF CALIFORNIA, OAKLAND DIVISION

10

11 AFFINITAS MEDIOS de PAGOS S.A.P.I. de         Case No. 3:18-cv-05628-YGR
   C.V., a Mexican corporation,
12                                               ASSIGNED FOR ALL PURPOSES TO:
                 Plaintiff,                      HON. YVONNE GONZALEZ ROGERS
13

14        vs.                                    STIPULATION OF DISMISSAL

15 DOUG E. MERRYMAN, an individual;
   OPMNY, LLC, a Nevada limited liability
16 company,                                      Action Filed:            September 13, 2018
                                                 Trial Date:              None Set
17
                 Defendants.
18

19

20

21

22

23

24

25

26

27

28

                                                 1
                         STIPULATION OF DISMISSAL AND PROPOSED ORDER
 1          WHEREAS, on September 13, 2018, Plaintiff AFFINITAS MEDIOS de PAGOS S.A.P.I.

 2 de C.V. (hereinafter “Plaintiff”) filed its Complaint for Breach of Contract, Fraud and Deceit,

 3 Conversion, Accounting, Contractual Indemnity and Equitable Indemnity against Defendants

 4 DOUG E. MERRYMAN and OPMNY, LLC (collectively “Defendants”) (all parties hereinafter

 5 the “Parties”).

 6          WHEREAS, on October 9, 2018, Defendants filed a Motion to Compel Arbitration based

 7 on Paragraphs 6.10 and 6.11 of the Independent Contractor Agreement between the Parties.

 8          WHEREAS, in resolution of the Motion to Compel Arbitration, on November 13, 2018,

 9 the Parties agreed to submit the dispute to binding arbitration.

10          WHEREAS, the Arbitration commenced with JAMS on January 17, 2019 with the

11 Plaintiff’s filing of a Demand for Arbitration. On February 14, 2019, Defendants filed an Answer

12 and Counterclaims in the Arbitration. On February 28, 2019, Plaintiff filed an Answer to

13 Counterclaims.

14          WHEREAS, the Parties participated in a mediation on June 20 and 21, 2019 at the JAMS

15 office in Las Vegas, Nevada.

16          WHEREAS, the Parties, by and through their undersigned counsel, having amicably

17 settled their dispute, hereby stipulate and agree to dismiss this action in its entirety, with prejudice,

18 with each party to bear its own attorneys’ fees and costs.

19          THEREFORE, IT IS HEREBY STIPULATED by and between Plaintiffs and

20 Defendants through their designated counsel that the above-captioned action should be dismissed

21 with prejudice pursuant to FRCP 41(a)(1)(A)(ii). The parties further stipulate that the Parties shall

22 bear their own attorney’s fees, expenses and costs.

23          IT IS SO STIPULATED.

24

25

26

27 ///

28 ///

                                                        2
                              STIPULATION OF DISMISSAL AND PROPOSED ORDER
            1 DATED: October 1, 20 19            JULANDER, BROWN & BOLLARD
           2
           3
                                                 By:
           4                                           D1rk 0. Ju1ander
                                                       9110 Irvine Center Dri ve
            5                                          Irvine, Californ ia 926 18
                                                       Tel. (949) 477-2 100
           6                                           Attorneys for PlaintiffAFFINITAS MEDIOS de
           7                                           PAGOS S.A.P.I. de C. V.

           8
           9 DATED: October L, 20 19              ORRICK, HERRrNGTON & SUTCLIFFE LLP
0
c::
           10
<
.J
           11
(\
v                                                By:               /2.,_       L-----
It         12
      ~
-     (
      .J
z     l-   13
~ (                                                      exander M. Porcaro
c:
      ">w 14                                           405 Howard Street
(lj   ~ 15                                             San Francisco, CA 94105
-     0                                                Attorneys for Defendants DOUG E. MERRYMAN
      l-

a:    ~    16                                          and OPMNY. LLC
u.
0
z          17
<{
..J        18
)
..,
           19
           20
           21
           22
           23
           24
           25
           26
           27
           28

                                                         3
                                   STIPULATION OF DISMISSAL AND PROPOSED ORDER
 1                                   CERTIFICATE OF SERVICE

 2         I hereby certify that on this ___ day of October 2019, a true and correct copy of

 3 STIPULATION OF DISMISSAL was served via the United States District Court CM/ECF

 4 system on all parties or persons requiring notice.

 5

 6                                       By
                                              Rachelle Arellano
 7                                            an Employee of JULANDER, BROWN & BOLLARD
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                        4
                            STIPULATION OF DISMISSAL AND PROPOSED ORDER
